Citation Nr: 1605114	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-23 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, claimed as secondary to herbicide exposure.

2. Entitlement to service connection for type 2 diabetes mellitus, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to August 1969.

This case comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran's records are now completely contained in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDINGS OF FACT

1. In June 2015, before the promulgation of a decision in the appeal, VA received written notification from the Veteran's representative that he wished to withdraw his appeal of the issue of service connection for ischemic heart disease.

2. The most probative evidence of record does not demonstrate a diagnosis of type 2 diabetes mellitus currently or at any time during the pendency of the claim.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. Type 2 diabetes mellitus was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.

In a letter from his representative dated June 2015, the Veteran indicated that he wished to withdraw his appeal of the issue of service connection for ischemic heart disease.  Thus, the Board no longer has jurisdiction to review the Veteran's appeal of that issue and it is dismissed.

Duties to Notify and Assist

The Veterans' Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice required depends on the type of claim the Veteran has made.  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated February 2012, the Agency of Original Jurisdiction (AOJ) notified him of all the other elements necessary to establish his claims, including the disability rating and effective date elements.
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) (2015).  The duty to assist requires VA to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and his post-service records from a VA medical center.  In a written statement, the Veteran explained that he received all relevant medical treatment at VA facilities.  The AOJ also arranged a VA medical examination of the Veteran in May 2012.  

Having taken these steps, the Board finds that VA complied with its duties to notify and assist.  Thus, the Veteran's appeal can be considered on its merits.

Analysis

The Veteran contends he has type 2 diabetes mellitus due to Agent Orange exposure in Vietnam.

The AOJ confirmed the Veteran's service in Vietnam, and therefore he is presumed to have been exposed to tactical herbicides.  See 38 C.F.R. § 3.307 (2015).  Nevertheless, the Board is unable to grant the claim because the most persuasive available evidence demonstrates that the Veteran does not have a current diagnosis of type 2 diabetes mellitus.

In May 2012, a nurse practitioner examined the Veteran and reviewed his claims file, including the results of the Veteran's laboratory test results between 2004 and September 2011.  The examiner diagnosed him with impaired fasting glucose, noting that a diagnosis of type 2 diabetes mellitus was not warranted based on the available medical information. 

The record includes a subsequent disability benefits questionnaire completed in October 2012 by a VA physician who has treated the Veteran on several occasions for hypertension, deep vein thrombosis and anemia.  Like the May 2012 VA examiner, the physician diagnosed the Veteran with impaired fasting glucose.  In the diagnosis section of the questionnaire, the physician added a handwritten note indicating that the Veteran was "not diagnosed with diabetes mellitus."  In the "Functional Impact" section of the questionnaire, the physician wrote that this section was not applicable because the Veteran was "not a diabetic."

VA treatment records include a "problem list" of all known medical concerns.  The list includes diabetes.  Having reviewed the treatment records, which are part of his Virtual VA electronic claims file, diabetes frequently appeared in the Veteran's problem list since July 2011, when it was added by a licensed practical nurse.  This nurse apparently entered a diabetic retinopathy consultation report into the Veteran's medical records.  The diabetic retinopathy consultation report includes a few details suggestive of diabetes, i.e., notes describing the "duration of diabetes" as less than one year and further indicating that the Veteran's "current diabetes therapy" was "diet."  But according to notes dated three days later, the results of the diabetic retinopathy consultation were normal and the Veteran had "no diabetic retinopathy."  Moreover, according to a podiatry consultation note, also from July 2011, "[The Veteran] is not a diabetic."

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over another by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  To the extent that the entry of diabetes in the Veteran's problem list by a licensed practical nurse constitutes a medical opinion, the Board finds the contrary opinions of the Veteran's treating physician and of the May 2012 VA examiner to be more persuasive.  As a nurse practitioner and a medical doctor, both of them have superior qualifications in the diagnosis of complex medical conditions.  Moreover, the physician's opinion was based on an extensive history of personally treating the Veteran and the VA examiner's was supported by a thorough review of the Veteran's medical records, particularly his laboratory test results between 2004 and 2011.  

In considering the Veteran's own statements, he is competent to testify about symptoms, but, as a layperson, he has not provided any evidence to demonstrate he is qualified to diagnose type 2 diabetes mellitus.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Accordingly, the Board does not assign any significant weight to his contentions concerning his diagnosis.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1329 (1997).  Because the May 2012 VA examiner based her diagnosis on a review of the Veteran's medical records over a period of several years, it is more likely than not that the Veteran does not currently have the claimed disability, nor has that disability existed at any time during the pendency of his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

For these reasons, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is therefore denied.


ORDER

The Veteran's appeal of the issue of service connection for ischemic heart disease, claimed as the result of herbicide exposure, is dismissed.

Entitlement to service connection for type 2 diabetes mellitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


